—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), entered October 3, 2001, as granted that branch of the defendant’s cross motion pursuant to CPLR 3211 (a) (7) which was to dismiss the cause of action to recover damages for breach of contract for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Construing the complaint in the light most favorable to the plaintiffs (see generally Leon v Martinez, 84 NY2d 83; Guggenheimer v Ginzburg, 43 NY2d 268; Rovello v Orofino Realty Co., 40 NY2d 633), the Supreme Court correctly determined that the plaintiffs failed to allege a cause of action to recover damages for breach of contract for violating section 14 of the parties’ collective bargaining agreement (see Public Authorities Law § 3403; Civil Service Law § 75 [1] [c]; § 80-a; Leon v Lukash, 178 AD2d 583). Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.